DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/847081 (the “081 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is April 13, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a continuing reissue Application of 15/488,386 (“the ‘386 application”), filed April 14, 2017, which is a reissue application of U.S. Patent No. 9,009,258 (“’258 Patent”). The ‘258 Patent was filed on March 6, 2012 as U.S. Application No. 13/413459 (“459 Application”), entitled “PROVIDING CONTENT TO A USER ACROSS MULTIPLE DEVICES.”
Based upon Applicant’s statements as set forth in the instant application and after the Examiner’s independent review of the ‘258 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘258 Patent.  Also based upon the Examiner's independent review of the ‘258 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.
This action is being issued following Applicant’s response of 2/2/2022, which included 1) claim amendments and 2) arguments.
This action is being made non-final due to the inclusion of a new grounds of rejection with Grannan.

II. CLAIM STATUS
The ‘258 Patent issued with claims 1-22 (“Patented Claims”). The Preliminary amendment filed 4/13/2020, with the current reissue cancels claims 1-22 and adds claims 23-42. The amendment of 5/10/2021 amends claims 23-25, 27-29, 31-35, 37-39, and 41-42.  The amendment of 9/7/2021 amends claims 23, 33, and 42. The amendment of 2/2/2022 amends claims 23, 33, and 42.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 23-42 are pending (“Pending Claims”).
b. As a result of this office action, claims 23-42 are also treated on the merits below.

III. AMENDMENT OF 2/2/2022
The amendment to the claims filed on 2/2/2022 have been entered and considered. 

IV. CONTINUING DATA
The ‘258 Patent has no continuing data.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V.PRIORITY
Based upon a review of the instant application and the ‘258 Patent, the Examiner finds that Applicant is not claiming domestic or foreign priority under 35 U.S.C. § 120 or 35 U.S.C. § 119.  As such, the effective date of the claims is March 6, 2012.  
Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier
‘First to Invent’ provisions apply.

VI. REISSUE DECLARATION 
The reissue declaration filed 5/10/2021 is approved. 
	
IX. ART REJECTIONS
Claims 23-26, 28, 29, 31-36, 38, 39, and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al US PG PUB  2013/0124327 in view of Grannan et al US PG PUB 2007/0244750 and Juda et al US PG PUB 2011/0161407.


	The Examiner notes that Doughty was filed 11/1/2012, which is after the filing date of Applicant.  However, Doughty claims priority to provisional application 61/558522, filed 11/11/2011.  The provisional application has the same disclosure as paragraphs [0058]+ of Doughty, which is the portion the Examiner is relying on.  As such, Doughty has an effective date of 11/11/2011, and is available as a reference against the current claims
As to claim 23, Doughty teaches, beginning at paragraph [0058], a method, including the receiving a first login request for logging into a service (see paragraphs [0060] and [0063] for example), where the first request includes a login ID, i.e. the email address, and a device identifier, the match key or hardware ID, (see paragraph [0060]), determining a user tag for the 
As to claims 24 and 25, the user session on each device is a browsing session (see Doughty paragraphs [0058]-[0067]) executing separately on each device.
Claim 26 is rejected in that the user logs into a web service in Doughty.  Hence, the service is a web service, i.e. a request for a web page, as discussed above.  
Claim 28 is rejected in that in the combination, each device would have its own device identifier.    
As to claim 29, the association includes an aggregate of user history data (see paragraph [0067] of Doughty). 
Claim 31 is rejected in that the user tag is determined from the email address, i.e. information in the login request.  
Claim 32 is rejected in that Doughty applies a hash function to generate the user identifier based on information in the first login request (Doughty paragraph [0063]).  
 Claims 33-36, 38, 39, and 41-42 are rejected for the reasons given above, noting that Doughty has the processor and memory.  

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty in view of Grannan and Juda, as applied to claims 23-26, 28, 29, 31-36, 38, 39, and 41-42 above, further in view of Thomas US PG PUB 2013/0007869.

As to claims 27 and 37, the combination does not teach that the device ID is a cookie.  However, Thomas teaches in paragraph [0036] that it is known to have a device ID be a cookie.  .   

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty, in view of Grannan and Juda, as applied to claims 23-26, 28, 29, 31-36, 38, 39, and 41-42 above, further in view of  Kamvysselis US Patent 10,115,124.

As to claims 30 and 40, Doughty stores the web history, but not the time stamp.  Kamvysselis teaches beginning at column 9 lines 26 that it is known to store the web history with a time stamp.  As such, it would have been obvious to modify the combination above to use such a time stamp, as it is merely the inclusion of information that is well-known to be stored in the art.  The time stamp allows the content to be delivered that is relevant to the most recent web history.  


IX. RESPONSE TO ARGUMNTS
Applicant’s arguments filed 2/2/2022 have been fully considered but they are deemed moot in view of the new grounds of rejection with the newly discovered Grannan reference 

XI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/ROBERT L NASSER/                                                				Primary Examiner, Art Unit 3992                                                                                                                                                        	

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992